ORDER
Attorney Wendy L. Arcand has filed a petition for transfer to disability inactive status under Rule 28, Rules on Lawyers Professional Responsibility (RLPR), alleging that her severe depression makes her unable to practice law. The Director states that there are no disciplinary complaints or proceedings pending against petitioner. Petitioner and the Director of the Office of Lawyers Professional Responsibility have entered into a stipulation jointly recommending transfer to disability inactive status. The parties agree that upon a showing that she is fit to resume the practice of law, petitioner may petition for reinstatement under Rule 18(a)-(e).
This court has independently reviewed the file and approves the jointly recommended disposition.
IT IS HEREBY ORDERED that petitioner Wendy L. Arcand immediately is transferred to disability inactive status. Petitioner shall take immediate steps to wind up her law practice and comply with Rule 26, RLPR. Upon a showing that she is fit to resume the practice of law, petitioner may petition for reinstatement in accordance with Rule 18(a)-(e), RLPR.
BY THE COURT:
Paul H. Anderson Justice